I wish to
express my pleasure at your recent election, Mr. President.
I also wish to acknowledge the work of your illustrious
predecessor, Mr. Didier Opertti. The Secretary-General, Mr.
Kofi Annan, also deserves acknowledgement for his
untiring efforts to ensure that peace and security govern
international relations in this turbulent world in which we
live, always showing sensitivity and a very special concern
for those who suffer the most, have the least, and therefore
need the greatest care.
Almost a year ago, Central America was tragically
struck by one of the most terrible hurricanes of the century.
Our country, Honduras, was the most severely damaged,
with billions of dollars in losses resulting from the
destruction of more than 70 per cent of its infrastructure
and economy. More than 15,000 people were killed,
injured or went missing and more than 1.5 million
suffered losses, either directly or indirectly, a high
percentage of whom lost their homes, belongings and
businesses in their entirety.
Those unfortunate circumstances through which we
had to live, the consequences of which we have only just
begun to recover from, have been aggravated in recent
weeks by the severity of the winter and high levels of
precipitation. Once again, the banks of our country’s main
rivers have overflowed, as it was not possible to dredge
them because of lack of time and resources. This is again
jeopardizing the safety of numerous population centres
and cities, causing more flooding and mudslides and
blocking the country’s main transportation arteries. This
has brought further insecurity and anguish to our
population, adding new losses and difficulties to the
already grave state of affairs we have faced since last
October.
Hurricane Mitch and other natural phenomena of
uncommon violence lay bare the physical vulnerability of
our countries and highlight the absolute necessity of early
and organized preventive measures. Such preventive
measures can be achieved at the national, regional,
continental and, indeed, global levels only through
combined, joint efforts and resources. No country, much
less a country that is poor in material resources, is up to
the task of bearing the massive destructive power of these




phenomena alone. This is a huge new challenge for the
United Nations, whose diligent attention to this matter we
take this opportunity to request, knowing that it stands to
save thousands upon thousands of lives, spare us enormous
damage, and deflect immense ills.
We, the Honduran people, have always valued the
world’s solidarity, for which we are most grateful, and have
also learned that brotherhood among men and among
nations is a value that we must not lose. On the contrary,
we must revitalize, strengthen and disseminate it, especially
now that globalization and high-speed communications are
drawing States and continents closer together, making it
possible for one nation instantly to feel the pain that afflicts
another as if it affected us all directly.
More than neighbours, we must be brethren. Beyond
cooperation, we must sow the seeds of brotherhood.
Solidarity is a fine thing, but brotherhood is stronger and
more human, because it breathes from the depth of our
hearts that divine, universal breath of life with which God
endows each and every one of his creatures so that we
should be equal and enjoy the planet’s wealth as equals.
Since its founding in 1945, the United Nations has
played a preeminent role in the life of our planet. The 50
nations that met at San Francisco, California, among which
the Honduran people were honoured to count ourselves, and
that signed the United Nations Charter, have increased in
number over the years. Some have changed, while others
have disappeared as multinational or federated structures.
Therefore, the challenges that the next century will place
before the United Nations are new, even greater challenges,
and most likely will be even more difficult and will arise
ever more frequently.
The growing victories of human rights; the accelerated
expansion of democracy as a system of governance and
coexistence among peoples; the rights of women and
children, and the imperative to protect both against abuse,
discrimination and violence: these are matters that challenge
the creative imagination of the world’s peoples and
Governments. They are paradigms for a new millennium,
whose portals we approach with a watchful mind and a
hopeful heart.
Peace; the environment; population growth; the
abandonment of the fields and the forced, chaotic
urbanization of our cities — which have thus become
ruralized; issues of food; the vast differences between a
small cluster of rich nations and an immense universe of
nations that are in a permanent process of pauperization;
and the eradication of weapons of mass destruction: these
are but a few of the topics that transcend the boundaries
of the centuries. These issues demand new approaches
and solutions formulated in the light of the experiences
that this waning century leaves us.
Now, when the end of the twentieth century enables
us to be exceptionally privileged witnesses to a change of
millennium, is a time for reflection, so that we may
harvest the century’s finest fruits and bear them across the
bridge between the centuries. However, we must not carry
to the other frontier of time those things that in this
century have produced the great disasters of war and
agonizing tensions on the international scene; nor must
we hold on to those that have segregated peoples and
dismembered entire States or that have spawned the
marginalization and exclusion that still torment a large
part of humanity.
It is of the utmost necessity, then, that fraternity
should return to its rightful place in the triangle of liberal
principles, the very ideals that gave birth to the rule of
law and the concept of constitutionality, to harmony and
equality among individuals and among nations, thus
shaping democratic States and the paradigm of human
freedom as the basis of the existence of humankind, its
very raison d’être on this planet.
We say that the elder siblings among the community
of nations must adopt the concept of fraternity as a
principle and a guiding ethic for international coexistence
with their brethren, so that together — without exclusion,
without the yawning chasms that separate the great from
the small, the wealthy from the impoverished — we may
all cross to the other side of the millennium with a new
outlook of justice, opportunity and hope, for the sake of
all that we are as the human race, and for the sake of all
the efforts, sacrifices and suffering expended in our
attempts to dodge the blows of economic disparity and
unjust treatment in finance and markets. Yet we have
remained steadfast, and continue to do so through titanic
efforts and countless sacrifices, to avoid being left behind
by development, cultural trends and the scientific and
technological benefits of transportation and
communications. We have struggled for all of this while
giving our heroes and martyrs to the cause of freedom;
we stretch as far as we can to develop democratic rule in
our States. We struggle each and every day to make
democratic rule able to govern, credible, hope-inspiring
and trustworthy in the eyes and hearts of the many who
do not always have the patience to wait until the benefits
2


of the system materialize, who despair and grow weary of
dreaming dreams that are difficult to attain.
For democracy to survive the times and to justify the
high price that we have paid for it, it must respond to the
concerns and aspirations of peoples. Protecting against
regression in what so many have paid dearly to achieve;
preserving the advances we have made; and finding a way
to ensure that there will respond in a positive way for the
benefit of peoples: these are the greatest challenges that we
carry with us as we meet the coming millennium.
Central Americans have learned, through bitter
experience and a painful toll of blood and sacrifice, that
fraternity is a higher value than mere neighbourliness, that
cooperation and understanding yield better fruit for us than
past rivalries and local nationalisms and that there is no
difference, however serious it may appear, that we cannot
resolve in a peaceful, harmonious and civilized manner.
A few days ago the presidents of El Salvador and
Honduras set a beautiful example for the continent and the
world when they ratified the Convention on Nationality and
Acquired Rights which covers the inhabitants of the areas
delimited by the Judgment of 11 September 1992 of the
International Court of Justice in the land, island and
maritime frontier dispute between El Salvador and
Honduras. With this action, we have resolved, definitively
and in perpetuity, the frontier dispute which for many years
cast a pall over our fraternal relations.
The Central American bloc is today working towards
access to the United States market under conditions as
advantageous as those already enjoyed by other partners to
our north; also, as a region we are seeking to open up the
field for ourselves in trade throughout the continent through
agreements with other existing blocs and with individual
nations, including Mexico and countries of South America.
Central America is preparing to cross the bridge
between the millennia with all its republics more integrated
with each other than ever before, identifying with each
other in the common ideal of keeping ourselves united so
that we are stronger, of playing a stellar role in the
American continent, of turning the isthmus into a point of
strategic convergence for world trade, and of writing
ourselves into a success story that will serve as an example
and touchstone to the world community.
The globalization process, which has accelerated over
the last decade, will continue to expand, creating challenges
and chances, problems and opportunities. The dizzying
flows of capital which in a single day can wreak
catastrophic collapse on the economies of entire countries
and regions must surely merit special attention from this
Organization. Our peoples fail to understand why they
should be affected by breakdowns in the financial system
arising out of risk-taking and speculative flows in regions
of the world that are remote, alien and even unknown to
them. We are affected by them although we play no part
in them and are not to blame for them, yet they raise the
prices of our staples, rob us of development opportunities,
impoverish us even further and make life harder for us.
Globalization ought to be an experience that generates
broader possibilities and greater opportunities for all
countries and for all people, not greater imbalances and
inequalities.
In stark contrast to the elimination of customs and
border posts and to equal access to markets stands the
need to reinforce the identity of ethnic groups, nations,
countries and regions. Cultural diversity is a source of
legitimate pride, and of wealth, creativity and global
complementarity. Automation of mass production cannot
and should not make human behaviour, the most precious
resource on our planet, automatic. Homogenizing the
world’s cultural diversity, by whatever means, would be
as serious and unthinkable as eliminating the planet’s
biodiversity.
The world’s age-old desire for a new world order
based on peace, cooperation and fraternity between all
countries rather than on a balance of arms between
powerful and hegemonic States has already come to pass.
Although there are still some local problems, and
although some old nationalisms are once again raising the
flag, the world is generally a much more peaceful and
stable place than it was 100 years ago. Although small
groups of terrorists are still rattling various countries in
the old world and the new, the truth is that, broadly
speaking, we live in a world which is more peaceful —
thank God — than the one our forebears knew. That is
why we must indeed acknowledge that, despite all its
imperfections, the world has brought in a new world
order at the end of this century and the dawn of the new,
an order led by the United Nations.
In this new world order which we are seeing at the
end of the second millennium, there is no more room for
the struggle left us by the Cold War, much less for
Europe’s various hegemonies of the past three centuries.
Nor is there any possibility that one State alone can
dominate the rest, as neither the human capacity nor the
material resources exist to do so. Rather than the balance
3


of compulsion upon which the politics of coexistence
between the world’s strongest States was based, what
predominates now is multiple independence,
complementarity between States and international
cooperation and, of course, teamwork as much in the quest
for peace as in coping with civilian crises and natural
disasters.
Even a superficial look at events north and south, east
and west gives us an inkling that peace, international trade
and the fact that States now have no choice but to
cooperate with each other have levelled the playing field in
international relations: on the world stage, it is now not so
much a State’s economic clout or military capability that
determine whether its voice is heard in the debate but rather
its moral force, and especially its democratic values and its
ideals in terms of protecting human rights. In our specific
context here, there are no more big States and small States,
just members of the world community whether committed
or not to the common task of making Planet Earth a real
and effective place for human happiness for everyone
without exception.
With this in mind Honduras, together with the other
representatives of this great community, the United Nations,
celebrates the new world order in which all of us are
needed and are even indispensable to maintaining and
developing it. A crisis between one State and another, or
any internal difficulties arising out of conflicts rooted in
inequity or because of nationalist, racial or religious
demands, are no longer matters to be shrugged off.
On the contrary, today, with the globalized view of the
Earth, each State assumes responsibility for its own
protection, not merely for its own sake, but because in that
way it guarantees the life and happiness of humankind for
centuries to come.
Difficulties such as those in East Timor, the crisis in
Kosovo, the increasing nuclearization of the Indian
subcontinent or the rise in terrorism in Colombia and
Russia are issues that concern us all. Although not all
countries participate in each peacekeeping and humanitarian
mission, there is a disposition and openness in each and
every one of their inhabitants to respond to the calls for
international solidarity, whose strongest voice is that of the
United Nations, and especially that of its Secretary-General.
In the Sahara, for several years now Honduran soldiers
have participated in peacekeeping missions under United
Nations command. We are sure that, like us, no other
country skimps when it comes to offering cooperation and
making sacrifices.
Both the intervention of the Security Council in the
Kosovo conflict just recently and the organization of an
international peacekeeping force for East Timor illustrate
the efficacy of this system, which makes all of us
brethren, neighbours, friends and partners.
It is undeniable that, even as the world has changed
and with obvious respect among all States, the United
Nations still operates using the mechanisms that were
established at its founding in 1945. The limited number
of Member States on the Security Council leaves out
other States that, because of their contribution to the
development of the world, should participate in the high-
level decisions of that important organism of our
Organization.
Likewise, we believe it is time to provide
alternatives so that the veto power enjoyed by certain
States is limited to certain matters and certain
circumstances, and so that the mere protection of private
interests does not have excessive influence or provide
justification for aggressions directed at the rest of the
world community. To end the practice whereby the veto
serves as the Organization's last word should be a goal to
which all of the States represented here dedicate ample
time and consideration.
The incorporation of three new Members into this
Organization fills us with joy and hope, while inspiring
confidence that the Organization will treat the Republic of
China in the same manner — that, as Taiwan expects, the
new world order will be reflected in greater respect for
the rights and values of Taiwan's inhabitants, including
renewed respect for its aspirations to participate fully in
the greatest human organization on Earth. I do not wish
to miss this opportunity to express the solidarity of the
people of Honduras and of all Central America with the
people of Taiwan as they suffer the terrible misfortune
that is afflicting that sister region of the world.
To summarize, with regard to the new world order,
which we hope will prevail in this global forum,
Honduras supports broader representation of the peoples
and the nations of the world, and a more just and
balanced representation in the discussions and decisions
of the United Nations.
Almost a year ago, my country was lashed by the
most fearsome and destructive hurricane in history. Along
with causing suffering among a noble and stoical people,
the tragedy made evident the sensitivity and diligence of
international cooperation and fraternity. Marked by
4


authentic sincerity and dedication to the highest values of
brotherhood, in which we profoundly believe, messages of
concern poured in from all over the world, along with
assistance, which continues to flow, enabling the people and
Government to reconstruct what the hurricane wrecked.
Thanks to that fraternity, we have moved forward in
the process of rehabilitation and reconstruction and created
a foundation for the transformation of Honduras — and the
same applies to Central America. I hereby declare that we,
the people of Honduras — with the tears from this recent
and painful event still fresh, and while facing a new round
of anguish — are back on our feet, brimming with the
vibrant spirit of utmost hope, ready to become a success
story in this world, to convert tragedy into opportunity.
Regarding the cooperation that most of the countries
present here have offered and continue to offer us, we take
this occasion, on behalf of the Honduran people and the
Government over which I preside by the sovereign will of
its citizens, to extend our most heartfelt gratitude to all, and
likewise to confirm before the Assembly Honduras's desire
to reciprocate — in a way that is commensurate with the
greatness of its heart and the legitimacy of its democratic
institutions — for all that the world has with such deep
affection provided us in our time of trouble.
All I would add is our most respectful request that
cooperating institutions and nations expedite the resources
and projects that they have committed to Honduras's
reconstruction, which we urgently require now more than
ever.
On this occasion our country, never forgetting that it
is a founding Member of the United Nations, calls for a
reform of our Organization so that a new order, based on
worldwide cooperation and fraternity, can guarantee for all
of us that the Earth was created not for the strongest and
the most powerful, but for all human beings.
May God bless all nations. May God illuminate us all.





